W.H.“Dub” Arnold, Chief Justice. The appellant was convicted of delivery of nine hundred and sixty-seven milligrams of crack cocaine, a Class Y felony. Ark. Code Ann. § 5-64-401(a)(l)(i) (Supp. 1995). He was sentenced as a habitual-offender to fifty years in prison. We note that, at the time of his sentencing, the appellant had more than twenty prior convictions for forgery and one prior conviction for burglary. Under the habitual-offender statute, he was subject to a sentence of ten years to life. Ark. Code Ann. § 5-4-501(b)(l) (Supp. 1995). The sentence imposed by the jury is within the range of punishment established by the legislature.  For his sole argument on appeal, he claims that the sentence was cruel and unusual, in violation of the Eighth Amendment to the United States Constitution. We affirm because we are unable to reach the merits of the appellant’s argument. The argument is raised for the first time on appeal. We will not address an appellant’s contention that a sentence is cruel or unusual if he did not object to the sentence at the trial level. Whitney v. State, 326 Ark 206, 930 S.W.2d 343 (1996); Williams v. State, 320 Ark. 498, 898 S.W.2d 38 (1995). Affirmed.